Citation Nr: 0533529	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  00-24 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Los Angeles, California



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1972 to March 1975.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2000 rating 
decision of the Los Angeles RO.  The veteran requested a 
Travel Board hearing, but subsequently (in December 2000) 
withdrew the request.  In April 2004, the case was remanded 
for additional evidentiary development.  


FINDINGS OF FACT

A chronic low back disability was not manifested in service, 
arthritis of the low back was not manifested in the first 
postservice year, and the preponderance of the evidence is 
against a finding that the veteran's current low back 
disability is related to his service or to the complaints 
noted therein.


CONCLUSION OF LAW

Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The August 2000 statement of the case (SOC); May 2001, June 
2001, November 2003, January 2005, and July 2005 supplemental 
SOCs (SSOCs); and letters in March 1999, February 2001, April 
2004, and February 2005, all provided at least some VCAA-type 
notice, i.e., of what the evidence showed, the criteria for 
service connection, and the bases for the denial of the 
claim.  The March 1999, February 2001, April 2004, and 
February 2005 letters outlined the appellant's and VA's 
responsibilities in developing evidence to support the claim, 
advised him of what type of evidence would be pertinent to 
the claim, and advised him to identify evidence for VA to 
obtain and specifically (See February 2005 letter) to submit 
any evidence in his possession pertaining to the claim.  

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication, instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Here, the initial 
adjudication preceded enactment of the VCAA.  The appellant 
was provided content-complying notice, as discussed above.  
He has had ample time to respond and the claim was 
subsequently readjudicated.  See July 2005 SSOC.  

Regarding the duty to assist, all available pertinent medical 
evidence identified by the veteran has been obtained, to the 
extent possible.  He has been afforded a VA examination.  The 
Board is satisfied that the RO has complied with VA's duty to 
assist the veteran in the development of the facts pertinent 
to his claim.  The veteran is not prejudiced by the Board's 
proceeding with appellate review of the merits of the claim 
at this time.  Mayfield v. Nicholson, 19 Vet. App. 103(2005).

II. Factual Background

The veteran's service medical records reveal that in December 
1974 he was seen for lumbar spine pain following an auto 
accident.  Acute sacroiliac joint and lumbosacral strain was 
diagnosed.  On March 1975 service separation examination, the 
veteran's spine was normal; in the contemporaneous medical 
history report he indicated that he had recurrent back pain.

October and November 1993 consultation reports note that the 
veteran was hospitalized for a re-do decompression and fusion 
with internal fixation.  His medical history included that he 
sustained a L3 superior end plate burst fracture with canal 
compromise approximately 10 years prior, was treated with 
immobilization for about three months, and did well until he 
sustained a back injury at work in January 1993.  Thereafter, 
he underwent a L4-L5 laminotomy and diskectomy.  He improved 
but continued to have some degree of discomfort from that 
point on.  A September 1993 CT myelogram revealed severe 
stenosis at 2-3 and degenerative disc disease.  The 
assessment was status post L3 burst fracture with severe 
canal stenosis, status post L4-L5 laminotomy and diskectomy 
with minimal relief, chronic back pain, and left thigh pain 
and probably neurogenic claudication.

A December 1994 orthopedic evaluation report (apparently in 
conjunction with a workman's compensation claim) reveals that 
the veteran continued to have ongoing back pain.  With 
respect to etiology, it was noted that while he denied any 
symptoms prior to an industrial accident in January 1993, 
absent this injury, it was likely he would have had some 
degree of back pain.  The examiner attributed 30 percent of 
the veteran's disability to a prior injury with resultant 
severe stenosis on September 18, 1983 and 70 percent to the 
industrial accident on January 4, 1993.  

Private medical records dated from May 1995 to April 2003 
show continued treatment for the veteran's back disability.  
In August 1995, he underwent surgery.  None of these records 
relate the veteran's low back disability to service.

On September 2004 VA examination, the physician noted that 
the veteran's claims file was reviewed.  The veteran reported 
that he was involved in an automobile accident in service 
that resulted in related back pain.  He had no significant 
disability; the diagnoses were lumbar strain and acute 
sacroiliac joint strain.  He indicated that after two weeks 
off, he did not miss any more work in service due to his 
back.  Postservice, he did not miss any work due to his back 
until he was involved in a motorcycle accident in 1983, at 
which time he sustained a lumbar burst fracture.  His medical 
history also included a lifting back injury at work in 1993.  
He had a total of four back surgeries, the most recent one in 
1996.  Since then he has had severe pain in his back that 
radiated into both legs.  The diagnosis was failed back 
syndrome.  The examining physician opined that given the 
veteran's history and a review of extensive medical records, 
it seemed that the current disabilities were more likely 
related to his work injury in 1993 and possibly the 1983 
motorcycle accident.  He also opined that it was unlikely 
that the veteran's chronic low back disability was related to 
the lumbar strain diagnosed in service, per the veteran's 
history.  The physician noted that the veteran did not have 
any significant disability between his discharge from service 
in 1975 and his 1983 motorcycle accident.  It was likely that 
the failed back syndrome was due to a combination of the 
fracture in "1993" [sic] with the injury at work in 1993, 
and the four surgeries since.

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  If arthritis is manifested to a compensable 
degree within one year following a veteran's discharge from 
active duty, it may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).   

Here, it is well-established that veteran now has chronic low 
back disability.  Failed back syndrome, with postoperative 
lumbar disc and joint disease, is diagnosed.  A chronic low 
back disability was not manifested in service.  While the 
veteran was seen for a low back injury following an 
automobile accident early in service, the complaints resolved 
(including by his own history), and no back abnormality was 
found on service separation examination.  As there is also no 
evidence that arthritis of the low back was manifested in the 
first postservice year, service connection for the veteran's 
current low back disability on the basis that it became 
manifest in service, and persisted, or on a presumptive basis 
(for arthritis as a chronic disease), is not warranted.

The December 1994 workman's compensation-related opinion 
provider and the September 2004 VA examiner both agree that 
the likely etiology of the veteran's low back disability 
rests in the postservice motorcycle and work injuries.  In 
fact, the earlier, and more contemporaneous, of these two 
opinion-givers specifically attributed 100% of the veteran's 
low back disability to the two postservice injuries.  The 
more recent VA examiner's opinion was to the effect that it 
was unlikely that the veteran's low back disability was 
related to service or to any complaints or diagnoses related 
therein.  There is no competent evidence (medical opinion) to 
the contrary.  Because he is a layperson, the veteran's 
belief that his low back disability may be related to an 
injury in service is not competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The preponderance of 
the evidence is against this claim, and it must be denied.  


ORDER

Service connection for a low back disability is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


